REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed 10/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 1-2, 4, and 7 are allowed over the prior art of record.
Reasons for Allowance
Applicant’s arguments/remarks filed on 10/22/2021 have been fully considered and Applicant’s amendment overcame the previous rejection(s). 
The following is a statement of reasons for allowance:
The closest prior art of record is Matsushima (JP 2014223216 – of record).
Matsushima, while disclosing an absorbent article comprising: a main body including a liquid permeable top sheet, a liquid impermeable back sheet, and an absorbent body interposed between the top sheet and the back sheet; and a hip-holding portion, wherein the main body has a shape having a predetermined length in a front-back direction and a predetermined width in a direction orthogonal to the front-back direction, and wherein the hip-holding portion includes a side region protruding from a side of a rear portion of the main body, the side region including a first projection that includes a portion having a largest width from a center line in the front-back direction of the main body, a first recess that is located adjacent to and forward of the first projection, and a second projection that is located adjacent to and forward of the first fails to disclose or reasonably suggest alone or in combination, wherein the back sheet in the side region has a slip preventive portion for securing the absorbent article, the slip preventive portion being provided so as to straddle, in the front- back direction, a first virtual line that is drawn in the width direction from a bottommost point of the first recess and a second virtual line that is drawn in the width direction from a topmost point of the first projection. 
This limitation not disclosed or rendered obvious by Matsushima imparts a novel and non-obvious function of the claimed device, namely, preventing wrinkles from being formed and allowing the fit of the hip-holding portion to the body to be maintained, as suggested by Applicant in at least page 5, lines 11-20 of the specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                               /TATYANA ZALUKAEVA/                                              Supervisory Patent Examiner, Art Unit 3781